In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Barone, J.), entered April 21, 2003, which denied their motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
*603The plaintiff Efrain Cajamarca (hereinafter the injured plaintiff) allegedly sustained injuries when he fell from a scaffold while working at the defendant’s property. The plaintiffs contend that the defendant violated Labor Law § 240 (1) by failing to provide the injured plaintiff with proper protection.
To prevail on a cause of action under Labor Law § 240 (1), a party must establish a violation of the statute, and that such violation was a proximate cause of his or her injuries (see Tylman v School Constr. Auth., 3 AD3d 488 [2004]; Aslam v Weiss, 308 AD2d 426 [2003]). The Supreme Court properly denied the plaintiffs’ motion for summary judgment since there is an issue of fact as to how the accident occurred (see Aslam v Weiss, supra).
The plaintiffs’ remaining contention is without merit. Prudenti, P.J., Ritter, Cozier and Skelos, JJ., concur.